Aris-rmr I,.TEXAS

                   February 2, 1948

Hon. H. D. Dodgen, Executive Secretary
Game, Fish and Oyster Commission
Austin, Texas
                         Opinion No, V-492
                         Re:   The authority of the Game,
                               Fish and Oyster Commissfon
                               to purchase uniforms for
                               game and fish wardens from
                               current appropriation.
Dear Sir:
            Reference is made to your request for an opin-
ion, dated December 9, 1947, which we quote as follows:
           "Several months ago, the Game, Fish
     and Oyster Commission passed a resolution
     authorizing the'Executive Secretary to
     purchase uniforms for all game and fish
     wardens and to have such uniforms consIgn-
     ad,tc the wardens as a part of their equfp-
     ment.
            'IInthe absence of a specfffc appro-
      priation forthe purchase of this type of
      equipment,.we respectfully request your
      opinfon as to whether the funds available
      to this Department may be used for the pur-
      chase of such uniforms under the condition
      of our current biennial approprfatfon,"
            The current departmental appro riatfon bSP1,
being S. B. 391, Acts 1947, 50th Leg,, p0 F;
                                           42, containing
the speciffcapproprfatfons for the Game, Fish and Oyster
Commission, contains a rider whfch reads in part as fol-
lows:
            "The foregofng speciffc amounts, or
      so much thereof as may be used, are hereby
      appropriated for the purposes above enumer-
      ated and shall'be pafd out of either the
                                                -    -




Eon. H. D. Dodgen - Page 2   (V-492)


     Special Game and Fish Fund or the Medina
     Lake Fund, and all money to the credit of
     these special funds on hand in the State
     Treasury on September 1, 1947, together
     with the current revenues to be derived
     and placed to the credit of these special
     funds during the next ensuing two years
     ending August 31, 1949, are hereby appro-
     priated for the purpose of protecting,
     purchasing, propagating, trapping, distri-
     buting and improving the wild life re-
     sources of this State; for the creation,
     leasing, purchase and maintenance of game
     sanctuaries, public hunting grounds and
     public fishing grounds; for the dissemi-
     nat,ionof information pertaining to'the
     conservation, propagation, distribution
     and economic value of the wild life re-
     sources of this State; for the purpose of
     purchasing land; for the construction,
     maintenance and operation of fresh water
     fish hatcheries and rearing ponds; for the
     purpose of providing living quarters and
     maintenance of same for fish hatchery su-
     perintendents, assistant fish hatchery
     superintendents; for the making of scisn-
     tific investigations ana surveys of marine
     life; for the purpose of the construction
     and maintenance of passes from one body of
     coastal water to another; for the payment
     of refunds to the State Highway Commission,
     to counties, cities, or towns or any poli-
     tical subdivision thereof as provided by
     law; for the purpose of propagating fish
     to be placed in Medina Lake and protecting
     the same; for auditing expenses; for the
     payment of bond ~premiumson qualifications
     bonds of the Chairman and members of the
     Game, Fish and Oyster Commission and other
     officers and employees of the Game, Fish
     and Oyster Commission."
            After carefully studying the appropriation
bill for the Game, Fish and Oyster Commission, and the
rider attached thereto as set out herein, we have found
no authority for the expenditure you propose. It will
be observed that the rider will permit an expenditure
only for the purposes enumerated in the appropriation
a      .




    Hon. H. D. Dodgen - Page 3    (v-492)


    bill or in the rider itself. And we would also direct
    your attention to the provisions of Section 6 of Article
    VIII of the Texas Constitution which prohibits money be-
    ing withdrawn from the State Treasury except pursuant to
    specific appropriations made therefor by the Legislature.
                The 50th Legislature, in the departmental ap-
    propriation bill providing for the Department of Public
    Safety, under its maintenance and miscellaneous items,
    specifically provided for uniforms for the Texas Highway
    Patrol Division and also for the Drivers License Division.
    We think it not unreasonable to conclude, therefore, that
    had the Legislature intended to authorize the purchase of
    uniforms under the maintenance, miscellaneous and improve-
    ments items appropriated to the Game, Fish and Oyster Com-
    mission, it would have specified uniforms thereunder, as
    it did in the appropriation to the Department of Public
    Safety.
                This opinion is in accord with former Opinion
    O-7243 of this Department, holding that coveralls may not
    be purchased for boiler inspectors employed by the Bureau
    of Labor Statistics out of the appropriation for that de-
    partment.
                             SUMMARY
                 The Game, Fish and Oyster Commission IS
           not authorized to purchase uniforms for game
           and fish wardens from its current appropria-
           tion. Sec. 6, Art. VIII, Texas Constitution.
                                   Yours very truly,
                             ATTORNEY GENERAL OF TEXAS



                             BY
    DJC:jrc:wb




                             ATTORNEY GENERAL